DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 4-6, 9-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
4.	Claim 1, lines 44-45, recites the limitation “the sync shaft couples the first output section to the second output section for sync movement of the first output section and the second output section” rendering the claim vague and indefinite, since lines 41-43 recites a limitation that appears to be the same as the aforementioned limitation. The limitation in lines 44-45 should probably be removed, unless something other than first and second output sections relative to the sync shaft was intended. Similarly, Claim 15 is unclear for the same reasons. 
5.	Claims not addressed are rejected based on their dependency from a rejected base claim.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2), in view of Gonze et al. (EP 2116467 A1 [references to the text are attached to the translation document]), hereinafter “Gonze”, in view of Thierer et al. (DE 102014019134 A1 [references to the text are attached to the translation document]), hereinafter “Thierer”.
9.	Regarding Claim 1, Mann discloses a wing for an aircraft (See Mann Col. 1, lines 13-15 and Figure 1 for disclosing a wing of an aircraft), comprising: 
a main wing (see Mann Figure 1 for a main wing 3); 
a slat (see Mann Figure 1 for a slat 2); and 
a connection assembly (see Mann Figure 1 for a connection assembly (not labeled), see annotated Figure 1 below) movably connecting the slat to the main wing (see Figure 1), such that the slat is movable between a retracted position (see Mann Figure 1) and at least one extended position (see Mann Figure 3); 
the connection assembly comprising a first connection station and a second connection station spaced apart from the first connection station in a wing span direction (see Mann Col. 4, lines 20-28 and Claim 1 for disclosing the invention in an alternative embodiment for addressing a first and second connection stations spaced apart in wing span direction, see annotated Figure 1 below); 
the first connection station (see annotated Figure 1 below) comprising: 
a first slat track (see Mann Col. 3, lines 1-7 and Figure 1 for a first slat track 4) that is guided at the main wing for movement along a predefined path (see Mann Figures 1-3), and that is pivotally mounted to the slat via a third joint (see Mann Figure 1 for a third joint 5 which is considered as pivot point); and 
a first drive station (see annotated Figure 1 below) including a first gear unit (11), the first gear unit comprising including a first input section connected to and configured to be driven by a drive shaft (see Mann Col. 3, lines 8-17 and Figures 1-4 for the first gear unit 11 including a first input section connected to and configured to be driven by a drive shaft 10, the first input section achieved by the engagement of a drive shaft 10 with a first gear unit 11) a first output section drivingly coupled to the first slat track (see Mann Figures 1 and 4 for a first output section achieved by an engagement of the first gear unit 11 and slat track 4), wherein the first gear unit (see Mann Figure 4 for a first gear unit 11 coupled between the first input section and the first output section) is configured to transform a rotary input from the drive shaft having a first rotational speed and a first torque into a second rotary output at the first output section (first gear unit 11 is configured to transform a rotary input from the drive shaft 10 due to a rotational speed and torque of the drive shaft 10 which contributes to a rotary output at the first output section); 
the second connection station (see annotated Figure 1 below) comprising: 
a second slat track (see Mann Col. 4, lines 20-27 and Figure 1 for two slat tracks and thus achieving a second slat track 4) that is guided at the main wing for movement along a (see Figures 1-3), and that is pivotally mounted to the slat via a third joint (see Mann Figure 1 for a third joint 5 wherein characterized as pivot point); and 
a second drive station (see annotated Figure 1 below) including a second gear unit (11), the second gear unit comprising a second input section connected to and configured to be driven by the drive shaft (see Mann Col. 3, lines 8-17 and Figures 1-4 for the second gear unit 11 including a second input section connected to and configured to be driven by drive shaft 10, the second input section achieved by the engagement of drive shaft 10 with a second gear unit 11) a second output section drivingly coupled to the second slat track (see Mann Figures 1 and 4 for a second output section achieved by an engagement of the first gear unit 11 and slat track 4), wherein the second gear unit (see Mann Figure 4 for a second gear unit 11 coupled between the second input section and the second output section) is configured to transform a rotary input from the drive shaft having the first rotational speed and the first torque into a second rotary output at the second output section (second gear unit 11 is configured to transform the rotary input from the drive shaft 10 due to the rotational speed and torque of the drive shaft 10 which contributes to another rotary output at the second output section).
	Mann is silent wherein specifically a first linkage pivotally mounted to the main wing via a first joint and pivotally mounted to the slat via a second joint; and specifically a second linkage pivotally mounted to the main wing via a fourth joint and pivotally mounted to the slat via a fifth joint; and the first and second output sections having a second rotational speed that is relatively lower than the first rotational speed and a second torque that is relatively higher than the first torque;  and the connection assembly comprising a sync shaft coupling the first output section to the second output section for sync movement of the first and second output sections.
	Gonze discloses an invention wherein a first linkage (see Gonze FIGS. 3 and 4 and annotated FIG. 4 below for a first linkage) pivotally mounted to the main wing via a first joint and pivotally (see Gonze FIG. 4 for a main wing 4, a slat 16 and see annotated FIG. 4 below for first and second joints); and a second linkage (see Gonze FIGS. 3 and 4 and annotated FIG. 4 below for a second linkage) pivotally mounted to the main wing via a fourth joint and pivotally mounted to the slat via a fifth joint (see Gonze FIG. 4 for a main wing 4, a slat 16 and see annotated FIG. 4 below for fourth and fifth joints); and the connection assembly comprising a sync shaft coupling the first connection station to the second connection station for sync movement of the first and second connection stations (see Gonze paragraph [0036] and FIGS. 3 and 4 for disclosing a sync shaft 36 coupling a first connection station to a second connection stations due sync shaft 36 which drives two rails 20); wherein the sync shaft couples the first output section to the second output section for sync movement of the first and second output sections (see Gonze paragraph [0036] and FIGS. 3 and 4 for both a first and a second output section due to the coupling and engagement of the sync shaft 36 with a first and second drive pinion 34 for sync movement of said output sections).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement Gonze, as a known slat coupling mechanism for the purpose of actuating the slat of an aircraft in a synchronized manner. 
	Modified Mann is silent regarding the first and second output sections having a second rotational speed and a second torque.
	Thierer discloses an invention (Abstract and Fig, 1) including a first gear unit coupled between the first input section and the first output section and configured to transform a rotary input from the drive shaft having a first rotational speed and a first torque into a first rotary output at the first output section having a section rotational speed and a second torque; and a second gear unit coupled between the second input section and the second output section and configured to transform the rotary input from the drive shaft having the first rotational speed and the first torque into a second rotary output at the second output section having the second rotational speed and the second torque (paras. [0001], [0008], [0024], [0029] and Figs. 2-3 discloses a plurality of drive stations 20 comprising of rotary drives 21 and each driven by a single drive shaft 22, the rotational movement of drive shaft 22 translating into a rotational movement of shafts 24 for each of the rotary drives 21 due to a gear box which comprises of at least one gear for each of the rotary drives, as such achieving at least two input sections and output sections due to the engagement of drive shaft 22 with each of the at least one gear of each gear box and the engagement of each gear with shaft 24, thus each gear transforms a rotary input from shaft 22 which has a first rotational speed and a first torque and as result at a first/second rotary output at the output sections, and the output section by definition having a second rotational speed and a second torque).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement Thierer, as a known torque transformation arrangement for converting rotary power into a translational power for actuating the slat of an aircraft. 	
	Modified Mann is silent regarding the second rotational speed that is specifically relatively lower than the first rotational speed and the second torque that is specifically relatively higher than the first torque; however, it would have been to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann such that the second rotational speed is relatively lower than the first rotational speed and a second torque that is relatively higher than the first torque. While considering the inverse relationship between the speed and torque, the initial speed and torque of the drive shaft acting upon a gear unit which in turn translates the incoming speed and torque to a relatively higher torque and lower speed resulting to an optimal output power that is required for the purpose of guiding a slat between retracted and extended positions. 
Regarding Claim 2, modified Mann discloses the wing according to claim 1, wherein the first output section (see Mann Figure 4) comprises a first rack at the first slat track (see Mann Col. 3, lines 38-46 and Figure 4).
	Modified Mann is silent wherein the first output section comprises specifically a first drive pinion engaging a first rack at the first slat track for driving the first slat track along the path. 
	Gonze discloses an invention wherein a first output section (see Gonze FIG. 4 for a first output section due to the coupling and engagement of the sync shaft 36 with a first drive pinion 34) comprises a first drive pinion engaging a first rack at the first slat track for driving the first slat along the path (see Gonze paragraph [0036] and FIG. 4 for the first drive pinon 34 engaging a first rack at a first slat track 20 for driving the slat along a path 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Gonze, as a known arrangement for engaging a rack for the purpose of actuating the slat of an aircraft where one is needed.
11.	Regarding Claim 4, modified Mann discloses the wing according to claim 2.
	Modified Mann is silent wherein the sync shaft couples the first output section to the second output section for sync movement of the first and second output sections, and wherein the sync shaft couples the first drive pinon to the second drive pinion for sync movement of the first and second drive pinions.
	Gonze discloses an invention wherein the sync shaft couples the first output section to the second output section for sync movement of the first and second output sections and wherein the sync shaft couples the first drive pinon to the second drive pinion for sync movement of the first and second drive pinions (see Gonze paragraph [0036] and FIGS. 3 and 4 for both a first and a second output section due to the coupling and engagement of the sync shaft 36 with a first and second drive pinion 34 for sync movement of said output sections).

12.	Regarding Claim 9, modified Mann discloses the wing according to claim 1, wherein the first linkage comprises a first link element mounted to the main wing via the first joint and mounted to the slat via the second joint (see Gonze FIG. 4 for a first link element 29 and see annotated FIG. 4 below for further clarity), and/or wherein the second linkage comprises a second link element mounted to the main wing via the fourth joint and mounted to the slat via the fifth joint (see Gonze FIG. 4 for a second link element 29 and see annotated FIG. 4 below for further clarity).
13.	Regarding Claim 10, modified Mann discloses the wing according to claim 9.
	Modified Mann is silent wherein the first link element is mounted to the slat via a first bar that is fixedly mounted to the slat and that is pivotally mounted to the first link element via the second joint, and/or wherein the second link element is mounted to the slat via a second bar that is fixedly mounted to the slat and that is pivotally mounted to the second link element via the fifth joint.
	Gonze discloses an invention wherein the first link element is mounted to the slat via a first bar that is fixedly mounted to the slat and that is pivotally mounted to the first link element via the second joint (see Gonze paragraph [0035] and FIG. 4 for a first bar 30 fixedly mounted to the slat 16), and/or wherein the second link element is mounted to the slat via a second bar that is fixedly mounted to the slat and that is pivotally mounted to the second link element via the fifth joint (see Gonze paragraph [0035] and FIG. 4 for a second bar 30 fixedly mounted to the slat 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Gonze, as a known slat coupling arrangement for the purpose of actuating the slat of an aircraft. 
14.	Regarding Claim 15, modified Mann discloses an aircraft comprising: 
(See Col. 1, lines 13-15 and Figure 1 for disclosing a main wing of an aircraft), the wing comprising a main wing (see Mann Figure 1 for a main wing 3); 
a slat (see Mann Figure 1 for a slat 2); and 
a connection assembly (see Mann Figure 1 for a connection assembly (not labeled), see annotated Figure 1 below) movably connecting the slat to the main wing (see Figure 1), such that the slat is movable between a retracted position (see Mann Figure 1) and at least one extended position (see Mann Figure 3); 
the connection assembly comprising a first connection station and a second connection station spaced apart from the first connection station in a wing span direction (see Mann Col. 4, lines 20-28 and Claim 1 for disclosing the invention in an alternative embodiment for addressing a first and second connection stations spaced apart in wing span direction, see annotated Figure 1 below); 
the first connection station (see annotated Figure 1 below) comprising: 
a first slat track (see Mann Col. 3, lines 1-7 and Figure 1 for a first slat track 4) that is guided at the main wing for movement along a predefined path (see Mann Figures 1-3), and that is pivotally mounted to the slat via a third joint (see Mann Figure 1 for a third joint 5 wherein characterized as pivot point) ; and 
a first drive station (see annotated Figure 1 below) including a first gear unit (11), the first gear unit comprising including a first input section connected to and configured to be driven by a drive shaft (see Mann Col. 3, lines 8-17 and Figures 1-4 for the first gear unit 11 including a first input section connected to and configured to be driven by a drive shaft 10, the first input section achieved by the engagement of a drive shaft 10 with a first gear unit 11) a first output section drivingly coupled to the first slat track (see Mann Figures 1 and 4 for a first output section achieved by an engagement of the first gear unit 11 and slat track 4), wherein the first gear unit (see Mann Figure 4 for a first gear unit 11 coupled between the first input section and the first output section) is configured to transform a rotary input from the drive shaft having a first rotational speed and a first torque into a second rotary output at the first output section (first gear unit 11 is configured to transform a rotary input from the drive shaft 10 due to a rotational speed and torque of the drive shaft 10 which contributes to a rotary output at the first output section); 
the second connection station (see annotated Figure 1 below) comprising: 
a second slat track (see Mann Col. 4, lines 20-27 and Figure 1 for two slat tracks and thus achieving a second slat track 4) that is guided at the main wing for movement along a predefined path (see Figures 1-3), and that is pivotally mounted to the slat via a third joint (see Mann Figure 1 for a third joint 5 wherein characterized as pivot point); and 
a second drive station (see annotated Figure 1 below) including a second gear unit (11), the second gear unit comprising a second input section connected to and configured to be driven by the drive shaft (see Mann Col. 3, lines 8-17 and Figures 1-4 for the second gear unit 11 including a second input section connected to and configured to be driven by drive shaft 10, the second input section achieved by the engagement of drive shaft 10 with a second gear unit 11) a second output section drivingly coupled to the second slat track (see Mann Figures 1 and 4 for a second output section achieved by an engagement of the first gear unit 11 and slat track 4), wherein the second gear unit (see Mann Figure 4 for a second gear unit 11 coupled between the second input section and the second output section) is configured to transform a rotary input from the drive shaft having the first rotational speed and the first torque into a second rotary output at the second output section (second gear unit 11 is configured to transform the rotary input from the drive shaft 10 due to the rotational speed and torque of the drive shaft 10 which contributes to another rotary output at the second output section).
	Mann is silent wherein specifically a first linkage pivotally mounted to the main wing via a first joint and pivotally mounted to the slat via a second joint; and specifically a second linkage pivotally mounted to the main wing via a fourth joint and pivotally mounted to the slat via a fifth joint; and the first and second output sections having a second rotational speed that is relatively lower than the first rotational speed and a second torque that is relatively higher than the first torque;  and the connection assembly comprising a sync shaft coupling the first output section to the second output section for sync movement of the first and second output sections.
	Gonze discloses an invention wherein a first linkage (see Gonze FIGS. 3 and 4 and annotated FIG. 4 below for a first linkage) pivotally mounted to the main wing via a first joint and pivotally mounted to the slat via a second joint (see Gonze FIG. 4 for a main wing 4, a slat 16 and see annotated FIG. 4 below for first and second joints); and a second linkage (see Gonze FIGS. 3 and 4 and annotated FIG. 4 below for a second linkage) pivotally mounted to the main wing via a fourth joint and pivotally mounted to the slat via a fifth joint (see Gonze FIG. 4 for a main wing 4, a slat 16 and see annotated FIG. 4 below for fourth and fifth joints); and the connection assembly comprising a sync shaft coupling the first connection station to the second connection station for sync movement of the first and second connection stations (see Gonze paragraph [0036] and FIGS. 3 and 4 for disclosing a sync shaft 36 coupling a first connection station to a second connection stations due sync shaft 36 which drives two rails 20); wherein the sync shaft couples the first output section to the second output section for sync movement of the first and second output sections (see Gonze paragraph [0036] and FIGS. 3 and 4 for both a first and a second output section due to the coupling and engagement of the sync shaft 36 with a first and second drive pinion 34 for sync movement of said output sections).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement Gonze, as a known slat coupling mechanism for the purpose of actuating the slat of an aircraft in a synchronized manner. 

	Thierer discloses an invention (Abstract and Fig, 1) including a first gear unit coupled between the first input section and the first output section and configured to transform a rotary input from the drive shaft having a first rotational speed and a first torque into a first rotary output at the first output section having a section rotational speed and a second torque; and a second gear unit coupled between the second input section and the second output section and configured to transform the rotary input from the drive shaft having the first rotational speed and the first torque into a second rotary output at the second output section having the second rotational speed and the second torque (paras. [0001], [0008], [0024], [0029] and Figs. 2-3 discloses a plurality of drive stations 20 comprising of rotary drives 21 and each driven by a single drive shaft 22, the rotational movement of drive shaft 22 translating into a rotational movement of shafts 24 for each of the rotary drives 21 due to a gear box which comprises of at least one gear for each of the rotary drives, as such achieving at least two input sections and output sections due to the engagement of drive shaft 22 with each of the at least one gear of each gear box and the engagement of each gear with shaft 24, thus each gear transforms a rotary input from shaft 22 which has a first rotational speed and a first torque and as result at a first/second rotary output at the output sections, and the output section by definition having a second rotational speed and a second torque).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement Thierer, as a known torque transformation arrangement for converting rotary power into a translational power for actuating the slat of an aircraft. 	
	Modified Mann is silent regarding the second rotational speed that is specifically relatively lower than the first rotational speed and the second torque that is specifically relatively higher than the first 

















[AltContent: textbox (Connection Assembly)]
[AltContent: textbox (First and Second Drive Stations)][AltContent: textbox (First and Second Connection Stations)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    252
    338
    media_image1.png
    Greyscale

Figure 1 




[AltContent: arrow][AltContent: textbox (First and Second Link Elements)][AltContent: arrow][AltContent: textbox (Second and Fifth Joints)][AltContent: arrow][AltContent: textbox (First and Fourth Joints)][AltContent: textbox (First and Second Linkages)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    391
    787
    media_image2.png
    Greyscale


FIG. 4 


15.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2) and Gonze et al. (EP 2116467 A1) and Theirer et al. (DE 102014019134 A1) as applied to Claim 1 above, and further in view of Schievelbush (DE 102011117706 A1 [references to the text are attached to the translation document]).
16.	Regarding Claim 5, modified Mann discloses the wing according to claim 1.
	Modified Mann is silent wherein the sync shaft is rotatable about an axis of rotation that is coaxial with an axis of rotation of the drive shaft. 
	Schievelbusch discloses an invention wherein a sync shaft is coaxial around a drive shaft (see Schievelbusch paragraph [0041] and Fig. 2 for a sync shaft 44 is rotatable about an axis of rotation that is coaxial with an axis of rotation of drive shaft 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Schievelbusch, as a known drive mechanism arrangement for the purpose of actuating the slat of an aircraft. 
17.	Regarding Claim 6, modified Mann discloses the wing according to claim 1.
	Modified Mann is silent wherein the sync shaft is parallelly spaced apart from the drive shaft.
	Schievelbusch discloses an invention wherein the sync shaft is parallelly spaced apart from the drive shaft (see Schievelbusch paragraph [0041] and Fig. 2 for a sync shaft 44 is parallelly spaced apart from a drive shaft 46 with respect to element 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Schievelbusch, as a known drive mechanism arrangement for the purpose of actuating the slat of an aircraft. 

18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2) and Gonze et al. (EP 2116467 A1) and Thierer et al. (DE 102014019134 A1) as applied to Claim 1 above, and further in view of Harvey et al. (US 8104710 B2), hereinafter “Harvey”.
19.	Regarding Claim 12, modified Mann discloses the wing according to claim 1.
	Modified Mann is silent wherein the first linkage is formed as a four-bar-linkage comprising two link elements that are pivotally mounted to the main wing spaced apart from one another and that are pivotally mounted to the slat spaced apart from one another, and/or wherein the second linkage is formed as a four-bar-linkage comprising two link elements that are pivotally mounted to the main wing spaced apart from one another and that are pivotally mounted to the slat spaced apart from one another.
	Harvey discloses an invention wherein a first linkage (see annotated Figure 2 below for a first linkage) is formed as a four-bar-linkage comprising two link elements that are pivotally mounted to a main wing spaced apart from one another and that are pivotally mounted to a slat spaced apart from one another (see Harvey FIGS. 2 and 3 for two link elements 132 and 122 pivotally mounted to a main wing, via joint 130 and joint 120, and that are pivotally mounted to the slat via joint 136 and joint 138).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Harvey, as a known mounting arrangement for the purpose of actuating the slat of an aircraft in a synchronized manner.







[AltContent: arrow][AltContent: textbox (Second Linkage)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (First Linkage)]
    PNG
    media_image3.png
    427
    584
    media_image3.png
    Greyscale

FIG. 2 



















20.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2) and Gonze et al. (EP 2116467 A1) and Thierer et al. (DE 102014019134 A1) as applied to Claim 1 above, and further in view of Pohl et al. (US 20050029407 A1), hereinafter “Pohl”.
21.	Regarding Claim 13, modified Mann discloses the wing according to claim 1.
Modified Mann is silent wherein the sync shaft comprises a first shaft portion and a second shaft portion connected to one another via a coupling mechanism that provides: torsional decoupling of the first and second shaft portions during normal operation of the connection assembly; and torsional coupling of the first and second shaft portions upon failure of one of the first and second drive stations.
Pohl discloses an invention wherein a sync shaft comprises a first shaft portion and a second shaft portion connected to one another via a coupling mechanism (see Pohl paragraph [0031] and FIG.4 for first and second shaft portions, 15 and 16, and a coupling mechanism A) that provides: torsional decoupling of the first and second shaft portions during normal operation of a connection assembly (see Pohl paragraph [0033] for torsional decoupling of the first and second shaft portions, 15 and 16, due the disclosure of the shaft portions being braked and set to rest); and torsional coupling of a first and second shaft portions (See Pohl paragraph [0031] and FIG. 4 for disclosing a coupling mechanism A that provides torsional coupling of a first and second shaft portions (the right side of coupling mechanism A being the first shaft portion and the left side of said coupling mechanism A being the second shaft portion of sync shaft 15) upon failure of one of a first and second drive stations (see Pohl Fig. 4 and paragraph [0033] for disclosing that upon failure of a second drive station 14, the affected portions of the sync shaft become arrested due to the disclosure that the rest of the overall system not including the component affected by the fault that has been isolated, remains functional).
It would have been obvious to one of ordinary skill in the art to modify the invention of modified Mann to use the arrangement of Pohl, as a known arrangement for providing a coupling mechanism for decoupling portions of a shaft for a slat during normal operation as well as the engagement of said shaft 
22.	Regarding Claim 14, modified Mann discloses the wing according to claim 13, wherein the coupling mechanism is a clutch, a torsional play mechanism, or a torsional compliance element (see Pohl paragraph [0031] disclosing clutches).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-10, 12 and 15 of co-pending Application No. 15/928,895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is being anticipated by the co-pending application. In Claim 1 of the pending application, the “first drive station and a section drive station” appears to employ the same function as the “first drive station and a second drive station” of Claim 1 of the co-pending application and thus considered indistinguishable. Similarly, in Claim 1 of the pending application, the “drive shaft” appears to employ the same function as the “drive shaft” of Claim 1 of the co-pending application and thus considered indistinguishable. Similarly, in Claim 1 of the pending application, the “sync shaft” appears to employ the same function as the “sync shaft” of Claim 1 of the co-pending application and thus considered indistinguishable. In Claim 12 of the pending application, the arrangement of “first linkage” and its “two link elements” appear to be the same as the arrangement of the “first linkage” and its “two link elements” of Claim 15 of the co-pending application and thus considered indistinguishable. In Claim 13 of the pending application, the entire disclosure is identical to Claim 8 of the co-pending application, and thus considered indistinguishable. For similar . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant's arguments filed on 01/08/2020 have been fully considered but they are not persuasive. 
With regard to arguments pertain to Claims 1 and 5, the Applicant asserts that “Both Mann and Gonze…neither references discloses, teaches, or suggests that the mechanism is configured to augment the torque provided by the drive shaft to facilitate the deployment of the slat”. See the discussion above regarding the relationship between the input speed, input torque relative to the output speed and output torque.
	With regard to arguments pertaining to Claims 1 and 5, the Applicant asserts that “each of the drive stations of 20 of Theirer are independently operated.”. Theirer et al. (DE 102014019134 A1) discloses multiple drive stations 20, however, as disclosed in para. [0029] of the translation document previously provided, the drive shaft 22 extends to at least two drive stations 20 as seen in Figs. 1-2. Therefore, the rejection is deemed final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647